DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 2 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claim 2 recites “a releasing member including a first cam and a second cam provided on said rotatable member, said releasing member and being supported so as to …”, which makes no sense.
For the purpose of examination, Examiner surmises that the claim should have read “a releasing member including a first cam and a second cam provided on said 

Claims 8 and 9 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 8 recites the limitation “a clutch” twice.  There is insufficient antecedent basis for this limitation in the claim.
For the purpose of examination, Examiner shall construe “a clutch including” to mean -the clutch including-.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5 and 7-9 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Kawamura et al., U.S.P.G. Pub. No. 2017/0248171.
Regarding independent claim 1, a driving device for rotating for rotating a plurality of photosensitive members and a plurality of developing rollers, said driving device comprising:
a clutch (fig 9, everything including and between 111 and 121) configured to selectively transmit a rotational force outputted from a driving source, to the developing rollers;
said clutch including, a driving member (111) provided with a first engaging portion (any of the gear teeth) and rotatable about an axis thereof by receiving the rotational force outputted from said driving source together with said first engaging portion,
a follower member (115) provided with a second engaging portion (the corresponding “portions” that cause engagement of the clutch when engaged with the first engaging portion through the rest of the clutch) engageable with said first engaging portion, said follower member being rotatable about the axis together with said second engaging portion,
a rotatable member (113) capable of changing, by rotation in a direction opposite from a rotational direction of said driving member (Cf figs 10), a state from a first state (fig 10D) in which the driving force from said driving source is not transmitted without engagement between 
wherein said rotatable member urges said follower member in the opposite rotational direction when said first engageable member and said second engageable member are not engaged with each other, by rotation in the opposite rotational direction (fig 13, in that the compression spring 131 always urges in a direction to make contact, even when the clutch is disengaged, ¶ 71).
Regarding claim 2, wherein said driving member includes an urging member (112) configured to urge said first engaging portion which is movable in the axial direction for engagement with said second engaging portion, 
wherein said clutch includes, a releasing member (116) including a first cam and a second cam (any two surfaces in sliding contact with something else, for example, 116a and 116c) provided on said rotatable member, said releasing member and being supported so as to be movable in the axial direction and being engaged with said first engaging portion, and 
a controller configured to control to rotate said rotatable member, wherein by rotating said rotatable member in the opposite direction to engage said second cam and said first cam with each other, said releasing member is moved in the axial direction against an urging force of said urging member to move said first engaging portion in the axial direction, thus releasing engagement with said second engaging portion, wherein said first engaging portion is moved in the axial direction by said urging member to engage with said second engaging portion, by rotating said rotatable member in the rotational direction same as that of said driving member to release the engagement between said second cam and said first cam (¶ 55).
Regarding claim 3, wherein said rotatable member is rotatably fitted with said follower member (figs 10).
Regarding claim 4, wherein said follower member includes a gear portion in meshing engagement with a downstream gear, and a gear tooth of said gear portion is spaced, when said driving member is rotated in the rotating direction thereof, from an adjacent gear tooth of the downstream gear in a direction of rotation of said gear portion, by the rotation in the opposite direction (For claim 4 only, the follower of claim 1 is enlarged to include 121, which has gear teeth that are to mesh with another set of gear teeth downstream of it.  Because each gear is a three dimensional object with some extent in all directions, there is always an inherent space between gear teeth, when measured from the center of one to the center of the other.).
Regarding claim 5, wherein said rotatable member urges said follower member in the opposite direction by a frictional force at a contact portion relative to said follower member (friction is present in any system and always acts in opposition to motion).
Regarding claim 7, a plurality of photosensitive members (fig 1);
a plurality of developing rollers (fig 1) configured to develop an electrostatic latent image formed on said photosensitive member; and
a driving device according to Claim 1 (supra).
Regarding independent claim 8, a driving device for rotating for rotating a plurality of photosensitive members and a plurality of developing rollers, said driving device comprising: a clutch (fig 9, everything including and between 111 and 121) for selectively transmitting a rotational force outputted from a driving source, to a developing roller;
[the] clutch including, 

an engageable member (the engageable members of 115) engageable with said engaging portion having a first contact portion (the “portion” that engages with the engaging portion to transmit the motion), 
a follower member (115) including a second contact portion (some “portion” that is contactable with said first contact portion) contactable with said first contact portion, said follower member being rotatable about the axis together with said engaging portion by contacting of said first contact portion with said second contact portion (because 115 and that which comes into contact with its portions are solid, the contacting portions are able to transmit rotational power through contact), 
an urging portion (131) provided between said engageable member and said follower member and configured to urge said engageable member in a direction opposite from a rotational direction of said driving member so as to separate said second contact portion from said first contact portion, when the engagement between said engageable member and said engaging portion is released (fig 13, in that the compression spring 131 always urges in a direction to make contact, even when the clutch is disengaged, ¶ 71).
Regarding claim 9, a plurality of photosensitive members (fig 1);
a plurality of developing rollers (fig 1) configured to develop an electrostatic latent image formed on said photosensitive member; and
a driving device according to Claim 8 (supra).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Kawamura et al., U.S.P.G. Pub. No. 2017/0248171, in view of well known prior art.
Kawamura et al. fail to teach wherein said rotatable member urges said follower member in the opposite direction by the way of a lubricant provided at a contact portion relative to said follower member.
Examiner takes official notice that applying lubricant to the components of a clutch is well known to reduce wear on the components.  See, e.g.: Murphy et al., U.S.P.G. Pub. No. 2004/0129380; and Kinoshita, U.S. Pat. No. 6,401,893.


Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following references teach a clutch with a compression spring biasing the components: Hirano et al., U.S. Pat. No. 5,534,894; Komaki, U.S. Pat. No. 5,436,699; Kaneko, JP S58-021051 (1983); Yokogawa et al., JP 2014-119102; Kawamura, U.S.P.G. Pub. No. 2007/0177899; Kawamura et al., U.S. Pat. No. 10,571,858; and, Zhou, U.S.P.G. Pub. No. 2018/0239299.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEVAN A AYDIN whose telephone number is (571)270-3209.  The examiner can normally be reached on M-Th 9AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton LaBalle can be reached on (571) 272-1594.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/SEVAN A AYDIN/            Primary Examiner, Art Unit 2852